                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 1 of 33 Page ID #:3124



                           1    RUSS AUGUST & KABAT
                           2    Marc A. Fenster (SBN 181067)
                                mfenster@raklaw.com
                           3    Benjamin T. Wang (SBN 228712)
                           4    bwang@raklaw.com
                                Andrew D. Weiss (SBN 232974)
                           5    aweiss@raklaw.com
                           6    Paul A. Kroeger (SBN 229074)
                                pkroeger@raklaw.com
                           7    Jacob R. Buczko (SBN 269408)
                           8    jbuczko@raklaw.com
                                Justin E. Maio (SBN 304428)
                           9    jmaio@raklaw.com
                          10    12424 Wilshire Boulevard, 12FL
                                Los Angeles, California 90025
                          11    310/826-7474 – Telephone
RUSS, AUGUST & KABAT




                          12    310/826-6991 – Facsimile
                                Attorneys for Plaintiff
                          13    SPEX TECHNOLOGIES, INC.
                          14
                                                  UNITED STATES DISTRICT COURT
                          15
                                                 CENTRAL DISTRICT OF CALIFORNIA
                          16
                          17   SPEX TECHNOLOGIES, INC.,
                                                                     Case No. 8:16-CV-01790-JVS-AGR
                          18
                                                 Plaintiff,          PLAINTIFF SPEX TECHNOLOGIES,
                          19                                         INC.’S NOTICE OF MOTION AND
                                                                     MOTION TO DISMISS
                          20   v.                                    COUNTERCLAIMS AND
                                                                     AFFIRMATIVE DEFENSE OF
                          21   KINGSTON TECHNOLOGY                   PATENT MISUSE PURSUANT TO
                                                                     RULE 12(B)(6)
                          22   CORPORATION, KINGSTON
                               DIGITAL, INC., KINGSTON               HONORABLE JUDGE JAMES SELNA
                          23   TECHNOLOGY COMPANY, INC.,
                          24   IMATION CORPORATION,                  DATE: November 18, 2019
                               DATALOCKER INC., DATA                 TIME: 1:30 P.M.
                          25   LOCKER INTERNATIONAL, LLC,            COURTROOM: Santa Ana, 10C
                          26
                                                 Defendants.
                          27
                          28

                                     RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                           AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 2 of 33 Page ID #:3125



                           1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                           2          PLEASE TAKE NOTICE THAT on November 18, 2019, at 1:30 p.m., or as
                           3    soon thereafter as the matter may be heard before the Honorable James V. Selna of
                           4    the United Stated District Court for the Central District of California, at 411 West
                           5    4th Street, Courtroom 10C, Santa Ana, CA 92701, Plaintiff SPEX Technologies,
                           6    Inc. (“SPEX” or “Plaintiff”) will and hereby does move to dismiss with prejudice
                           7    the Counterclaims and Affirmative Defense of Patent Misuse brought by Defendants
                           8    Kingston Technology Corporation, Kingston Digital, Inc. and Kingston Technology
                           9    Company, Inc. (collectively “Kingston”) pursuant to Rule 12(b)(6) of the Federal
                          10    Rules of Civil Procedure.
                          11          The motion is made on the grounds that Kingston’s Counterclaims for (1)
RUSS, AUGUST & KABAT




                          12    Violation of § 1 of the Sherman Act; (2) Violation of the Cartwright Act; (3)
                          13    Declaratory Judgment of Patent Misuse; and (4) Violation of Section 17200 of the
                          14    California Business and Professions Code, as well as its Affirmative Defense of
                          15    Patent Misuse, fail to state a claim upon which relief can be granted. Kingston fails
                          16    to plead, and cannot plead, sufficient facts to sustain these claims and defense.
                          17    Kingston’s Counterclaims and Affirmative Defense therefore must be dismissed.
                          18          This Motion is based on this Notice and supporting Memorandum of Points
                          19    and Authorities, including the declaration and exhibits, the argument of counsel, and
                          20    any other evidence that may be presented at the hearing on this matter.
                          21          This Motion is made following the conference of counsel between counsel for
                          22    SPEX and Kingston pursuant to Rule 7-3 that began on September 30, 2019.
                          23
                          24     Dated: October 16, 2019             Respectfully submitted,
                          25                                         RUSS AUGUST & KABAT
                          26                                         By:       /s/ Paul A. Kroeger
                          27                                         Marc A. Fenster, SBN 181067
                                                                     Benjamin T. Wang, SBN 228712
                          28
                                                                           1
                                     RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                           AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 3 of 33 Page ID #:3126


                                                                 Andrew D. Weiss, SBN 232974
                           1                                     Paul A. Kroeger, SBN 229074
                                                                 12424 Wilshire Boulevard, 12th Floor
                           2                                     Los Angeles, California 90025
                                                                 Tel: (310) 826-7474
                           3                                     Fax: (310) 826-6991
                                                                 Email: mfenster@raklaw.com
                           4                                     Email: bwang@raklaw.com
                                                                 Email: aweiss@raklaw.com
                           5                                     Email: pkroeger@raklaw.com
                           6                                     Attorneys for Plaintiff
                           7                                     SPEX Technologies, Inc.

                           8
                           9
                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                     RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                           AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 4 of 33 Page ID #:3127



                           1                                       TABLE OF CONTENTS
                           2    I.    INTRODUCTION ........................................................................................ 1
                                II.   BACKGROUND ........................................................................................... 2
                           3           A. Summary Of The IPR Proceedings At Issue In the
                           4               Counterclaims ....................................................................................... 2
                                       B. Kingston’s Amendments Depend Solely On SPEX’s Purported
                           5               Subjective Knowledge That The Asserted Claims Of The ’135
                                           Patent Are Invalid, And Kingston Expressly Abandoned Any
                           6               Assertion Of Objective Invalidity Of The Claims ................................ 4
                           7           C. The PTAB Determines Kingston Is Estopped From Joining The
                                           Western Digital ’135 IPR Because Of The Prior Final Written
                           8               Decision Issued Against Kingston In The Kingston ’135 IPR ............. 5
                                       D. Kingston’s Allegations Concerning SPEX’s Settlement Of The
                           9               Western Digital ’135 IPR Do Not Allege Any Payment To
                                           Defendants Or Any Agreement To Stay Out Of The Market .............. 7
                          10    III. LEGAL STANDARD ................................................................................... 8
                          11    IV. KINGSTON FAILS TO STATE A CLAIM FOR VIOLATION
RUSS, AUGUST & KABAT




                                      OF §1 OF THE SHERMAN ACT ............................................................... 9
                          12           A. Lawsuits Are Protected Against Sherman Act Violations Under
                          13               Noerr Immunity Unless The Litigation Is Objectively Meritless ........ 9
                                       B. Kingston Admits That It Has Not Pled Objective Invalidity,
                          14               And That It Bases Its Sherman Act Claim Solely On SPEX’s
                                           Purported Subjective Belief ................................................................ 11
                          15           C. Even If Kingston Had Pled Objective Invalidity, Kingston Is
                          16               Estopped Under Section 315 (Separate And Apart From
                                           Judicial Estoppel) From Proving It..................................................... 14
                          17           D. Kingston’s Sherman Act Counterclaim Also Fails Because It
                                           Cannot Allege An Actionable “Reverse-Payment” Settlement.......... 16
                          18               1. Actavis “Reverse-Payment” Settlements Are Limited To
                          19                         Inapplicable Watch-Haxman Pharmaceutical Actions............. 17
                                           2. Kingston Fails To Plead A Reverse-Payment Settlement ............ 19
                          20    V.    KINGSTON FAILS TO STATE A CLAIM FOR VIOLATION
                          21          OF THE CARTWRIGHT ACT ................................................................ 21
                                VI. KINGSTON FAILS TO STATE A CLAIM FOR PATENT
                          22          MISUSE ....................................................................................................... 22
                          23    VII. KINGSTON FAILS TO PLEAD A COUNTERCLAIM UNDER
                                      §17200 .......................................................................................................... 24
                          24    VIII. CONCLUSION ........................................................................................... 24
                          25
                          26
                          27
                          28
                                                                                            i
                                        RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                              AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 5 of 33 Page ID #:3128



                           1                                            TABLE OF AUTHORITIES
                           2    Cases
                           3    Adams v. Johnson,
                                     355 F.3d 1179 (9th Cir. 2004) ........................................................................ 9
                           4
                                Advanced Magnetic Closures, Inc. v. Romag Fastener, Inc.,
                           5         Case No. 98 Civ. 7766 (PAC), 2006 WL 3342655 (S.D.N.Y. Jun. 6, 2016)23
                           6    Asahi Glass Co. v. Pentech Pharmaceutical Inc.,
                                      89 F. Supp. 2d 986 (2003) ...................................................................... 12, 21
                           7
                                Ashcroft v. Iqbal,
                           8         556 U.S. 662 (2009)........................................................................................ 8
                           9    Bell Atl. Corp. v. Twombly,
                                      550 U.S. 544 (2007).................................................................................. 8, 19
                          10
                                C.R. Bard, Inc. v. M3 Systems, Inc.,
                          11          157 F.3d 1340 (Fed. Cir. 1998) .............................................................. 11, 22
RUSS, AUGUST & KABAT




                          12    Cal. Inst. of Tech. v. Broadcom Ltd.,
                                       No. CV 16-3714 GW (AGRX), 2018 WL 7456042 (C.D. Cal. Dec. 28,
                          13           2018) ............................................................................................................. 14
                          14    California Motor Transport Co. v. Trucking Unlimited,
                                      404 U.S. 508 (1993)........................................................................................ 9
                          15
                                Cobalt Boats, LLC v. Sea Ray Boats, Inc.,
                          16         No. 2:15-cv-21, 2017 WL 2605977 (E.D. Va. June 5, 2017) ....................... 15
                          17    Douglas Dynamics, LLC v. Meyer Prods. LLC,
                                     No. 14-CV-886-JDP, 2017 WL 1382556 (W.D. Wis. Apr. 18, 2017) ......... 15
                          18
                                Duke Univ. v. Akorn, Inc.,
                          19         Case No. 3:18-cv-14035-BRM-TJB, slip. op. (D.N.J. Sept. 16, 2019) ........ 12
                          20    E.digital Corporation v. PNY Electronics, Inc.,
                                       Case No. 13-cv-2930-H-BGS, 2014 WL 12516022 (S.D. Cal. July 24, 2014)
                          21           ........................................................................................................................ 8
                          22    Eastern Railroad Presidents Conference v. Noerr Motor Freight, Inc.,
                                      365 U.S. 127 (1961)............................................................................ 9, 10, 22
                          23
                                F.T.C. v. Actavis, Inc.,
                          24          570 U.S. 136 (2013)............................................................................... passim
                          25    Fayer v. Vaughn,
                                      649 F.3d 1061 (9th Cir. 2011) ........................................................................ 8
                          26
                                Handgards Inc. v. Ethicon, Inc.,
                          27         601 F.2d 986 (9th Cir. 1979) ........................................................................ 11
                          28    Handgards Inc. v. Ethicon, Inc.,
                                                                                               ii
                                        RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                              AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 6 of 33 Page ID #:3129


                                        743 F.2d 1282 (9th Cir. 1984) ...................................................................... 11
                           1
                                In re Independent Service Organizations Antitrust Litigation,
                           2           203 F.3d 1322 (Fed. Cir. 2007) .................................................................... 12
                           3    In re Wellbutrin XL Antitrust Litig.,
                                      No. CIV.A. 08-2431, 2012 WL 1657734 (E.D. Pa. May 11, 2012) ............. 11
                           4
                                Industrial Models, Inc. v. SNF, Inc.,
                           5          716 Fed. Appx. 949 (Fed. Cir. 2017) ...................................................... 17, 18
                           6    Junker v. Medical Components, Inc.,
                                      Civil Action No. 13-4606, 2019 WL 109385 (E.D. Penn. Jan. 4, 2019) ...... 23
                           7
                                Kendall v. Visa U.S.A., Inc.,
                           8         518 F.3d 1042 (9th Cir. 2008) ...................................................................... 16
                           9    Kingston Technology Company, Inc. v. SPEX Technologies, Inc.,
                                      IPR2018-01002, Paper No. 12 ........................................................................ 6
                          10
                                Manzarek v. St. Paul Fire & Marine Ins. Co.,
                          11         519 F.3d 1025 (9th Cir. 2008) ........................................................................ 8
RUSS, AUGUST & KABAT




                          12    Milton H. Greene Archives, Inc. v. CMG Worldwide, Inc.,
                                      568 F. Supp. 2d 1152 (C.D. Cal. 2008) ........................................................ 13
                          13
                                Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC,
                          14          692 F.3d 983 (9th Cir. 2012) ........................................................................ 13
                          15    Nobelpharma AB v. Implant Innovations, Inc.,
                                     141 F.3d 1059 (Fed. Cir. 1998) .............................................................. 10, 12
                          16
                                Novartis Pharm. Corp. v. Par Pharm. Inc.,
                          17         No. 14-1289, 2019 U.S. Dist. LEXIS 62489 (D. Del. Apr. 11, 2019).......... 15
                          18    Orthokinetics, Inc. v. Safety Travel Chairs, Inc.,
                                     806 F.2d 1565 (Fed. Cir. 1986) .............................................................. 22, 23
                          19
                                Professional Real Estate Investors v. Columbia Pictures Indus., Inc.,
                          20          508 U.S. 49 (1993).................................................................................... 9, 10
                          21    Rubio v. Capital One Back,
                                      572 F. Supp. 2d 1157 (C.D. Cal. 2008) ........................................................ 24
                          22
                                Russell v. Rolfs,
                          23          893 F.2d 1033 (9th Cir.1990) ....................................................................... 13
                          24    Shaw v. Hahn,
                                     56 F.3d 1128 (9th Cir. 1995) .......................................................................... 8
                          25
                                Stanislaus Food Prod. Co. v. USS-POSCO Indus.,
                          26          782 F. Supp. 2d 1059 (E.D. Cal. 2011) ........................................................ 21
                          27    W. Min. Council v. Watt,
                                     643 F.2d 618 (9th Cir. 1981) .......................................................................... 8
                          28

                                       RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                             AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 7 of 33 Page ID #:3130


                                Wagner v. Professional Engineers in California Government,
                           1         354 F.3d 1036 (9th Cir.2004) ....................................................................... 13
                           2    Western Digital Corporation v. SPEX Technologies, Inc.,
                                     IPR2018-00084, Paper No. 40 ........................................................................ 6
                           3
                                Statutes
                           4
                                35 U.S.C. § 315(e)(1) .......................................................................................... 6, 15
                           5
                                35 U.S.C. § 315(e)(2) ........................................................................................ 14, 15
                           6    Other Authorities
                           7    America Invents Act: Hearing on H.R. 1249 Before the House Comm. on the
                           8         Judiciary,
                                     112th Cong. 52-53 (2011)............................................................................. 15
                           9
                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                        RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                              AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 8 of 33 Page ID #:3131



                           1    I.    INTRODUCTION
                           2          Kingston’s Counterclaims for (1) Violation of §1 of the Sherman Act, (2)
                           3    Violation of the Cartwright Act, (3) Patent Misuse, and (4) Unfair Competition, as
                           4    well as its Affirmative Defense of Patent Misuse (Dkt. No. 178) fail to state a claim
                           5    upon which relief could be granted and should be dismissed with prejudice pursuant
                           6    to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
                           7          First, as was made clear from Kingston’s briefing on its motion for leave to
                           8    amend to file these Counterclaims and Affirmative Defense, Kingston is seeking to
                           9    prove its Sherman Act and Cartwright Act claims based solely on SPEX’s supposed
                          10    subjective belief that claims 55 and 57 of the asserted ’135 patent are invalid and
                          11    without actually proving that these claims are invalid. Kingston represented to the
RUSS, AUGUST & KABAT




                          12    Court that it does not seek to prove objective invalidity: “[T]his case does not turn
                          13    on whether the claims are actually invalid. Rather, the case turns on SPEX’s
                          14    knowledge and actions.” Dkt. No. 175, at 9. This admission is fatal to its claims
                          15    however, as an antitrust violation based on sham litigation requires proof that the
                          16    patent is objectively invalid before subjective motivation is even considered. In other
                          17    words, Kingston’s admissions during the motion to amend briefing confirm that it
                          18    has not (and cannot) sufficiently pled its antitrust claims.
                          19          While the Court’s Order granting leave to amend stated that “a fair reading of
                          20    paragraphs 29 and 49 of the Counterclaims would cause one to draw the conclusion
                          21    that Kingston is asserting invalidity in fact,” Dkt. No. 177 at 5, Kingston’s
                          22    admissions in its briefing and during the hearing on its motion to amend judicially
                          23    estop it from making such a showing.
                          24          Moreover, even if Kingston were not judicially estopped from asserting
                          25    objective invalidity, it is estopped from establishing its claim on the separate and
                          26    independent basis of 35 U.S.C. § 315(e). Section 315(e) estops Kingston from
                          27    proving objective invalidity as a result of its failed IPR petition.
                          28
                                                                           1
                                      RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                            AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 9 of 33 Page ID #:3132



                           1          Kingston’s Sherman Act and Cartwright Act claims are also untenable
                           2    because Kingston has not, and cannot, plausibly plead “a contract, combination or
                           3    conspiracy among two or more persons or distinct business entities” as required for
                           4    these claims. Kingston’s attempt to characterize SPEX’s settlement of a separate IPR
                           5    proceeding with other defendants as an impermissible “reverse-payment” settlement
                           6    is unsupported by F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013). According to Actavis,
                           7    and Federal Circuit precedent, “reverse-payment” settlements can only occur in the
                           8    unique context of Hatch-Waxman litigation. This case, however, is not a Hatch-
                           9    Waxman case. Further, even if the context is ignored, a “reverse-payment”
                          10    settlement requires that the patent owner pay the potential infringer an unjustifiably
                          11    large sum of money to stay out of the market. Kingston has not, and cannot, plead
RUSS, AUGUST & KABAT




                          12    any such facts. Indeed, Kingston actually pled that SPEX gave Kingston’s
                          13    competitors a free (i.e., no payment, let alone an unjustifiably large payment) license
                          14    to continue (i.e., not stay out) selling their products. There was nothing improper
                          15    about the settlement agreement, and it was not a “reverse payment” agreement.
                          16          Second, Kingston’s Patent Misuse Affirmative Defense and Counterclaim fail
                          17    as matter of law. A patent misuse claim may not be predicated solely on the assertion
                          18    of a patent that is purportedly known to be invalid. Yet, this is the only action that
                          19    Kingston alleges is misuse of SPEX’s patents.
                          20          Finally, Kingston’s Unfair Competition claim under Section 17200 of the
                          21    California Business and Professions Code rises and falls with its other
                          22    Counterclaims. Accordingly, as Kingston has failed to properly state a cause of
                          23    action for any of its other Counterclaims, this claim should likewise be dismissed.
                          24    II.   BACKGROUND
                          25          A.     Summary Of The IPR Proceedings At Issue In the
                                             Counterclaims
                          26
                          27          Kingston’s Counterclaims arise out of multiple, different, IPR proceedings
                          28    brought by Kingston and defendants in related actions. These are summarized below.
                                                                          2
                                      RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                            AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 10 of 33 Page ID
                                                        #:3133


                        1             • Kingston Technology Company, Inc. v. SPEX Technologies, Inc., Case
                        2               IPR2017-01021 (the “Kingston ’135 IPR”) (filed March 14, 2017). In
                        3               this IPR, Kingston alleged that the asserted claims of the ’135 patent
                        4               were invalid over a prior art reference named Jones. The PTAB issued
                        5               a Final Written Decision against Kingston, affirming the patentability
                        6               of claims 55 and 57 of the ’135 patent. IPR2017-01021, Paper No. 39
                        7               at 58.
                        8             • Western Digital Corporation v. SPEX Technologies, Inc., Case
                        9               IPR2018-00086 (the “Western Digital ’135 IPR”) (filed October 16,
                       10               2017). In this IPR, brought by the Western Digital defendants, and
                       11               joined by Toshiba and Apricorn, the claims of the ’135 patent were
RUSS, AUGUST & KABAT




                       12               challenged over the Harari and Anderson prior art references relied
                       13               upon in Kingston’s Counterclaims. In its institution decision, the PTAB
                       14               made a preliminary finding that the Petition established a reasonable
                       15               likelihood that claims 55 and 57 were invalid over Harari and
                       16               Anderson. Case IPR2018-00086, Paper No. 14. This IPR was dismissed
                       17               prior to a final hearing based on a joint request of the parties after they
                       18               entered into a settlement agreement on the ’135 patent (the “Western
                       19               Digital Settlement”). Id., Paper 40.
                       20             • Western Digital Corporation v. SPEX Technologies, Inc., Case
                       21               IPR2018-0082 (the “Western Digital ’802 IPR”) (filed October 16,
                       22               2017). In this IPR, brought by the Western Digital defendants (and
                       23               joined by Toshiba and Apricorn), the claims of the ’802 patent were
                       24               likewise challenged over the Harari and Anderson references. In the
                       25               institution decision, the PTAB found that Western Digital had only
                       26               shown a reasonable likelihood of success on claims 38 and 39, and
                       27               found no likelihood of success on any of the other asserted claims.
                       28               IPR2018-0082, Paper 11. As part of its litigation strategy, SPEX chose
                                                                      3
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 11 of 33 Page ID
                                                        #:3134


                        1                 not to respond to the institution decision and asked the PTAB to issue
                        2                 a Final Written Decision as soon as possible. IPR2018-0082, Paper 23.
                        3                 The PTAB issued a Final Written Decision finding claims 38 and 39
                        4                 invalid over Harari and Anderson (using the preponderance of the
                        5                 evidence standard), but otherwise affirmed the validity of the claims.
                        6                 Case IPR2018-0082, Paper 40.
                        7          B.     Kingston’s Amendments Depend Solely On SPEX’s
                                          Purported Subjective Knowledge That The Asserted Claims
                        8
                                          Of The ’135 Patent Are Invalid, And Kingston Expressly
                        9                 Abandoned Any Assertion Of Objective Invalidity Of The
                                          Claims
                       10
                       11          Each of Kingston’s Counterclaims for Violation of Section 1 of the Sherman
RUSS, AUGUST & KABAT




                       12    Act, Violation of the Cartwright Act, Patent Misuse, and Unfair Competition, as well
                       13    as its new Affirmative Defense of Patent Misuse are based solely on SPEX’s
                       14    purported subjective knowledge that claims 55 and 57 of the ’135 patent are invalid.
                       15    See Dkt. No. 178 at 17; 32 ¶38, 33 ¶45, 34-35 ¶49, 35 ¶52.
                       16          In the briefing on its motion for leave to amend, Kingston repeatedly
                       17    confirmed that it was alleging only that SPEX subjectively believes that the asserted
                       18    ‘135 patent claims were invalid, and not that the claims are actually invalid. See Dkt.
                       19    No. 175 at 9 (“Kingston will not be seeking to prove that claims 55 and 57 are invalid
                       20    based on the [sic] Harari and Anderson.”) (emphasis added); id. (“[T]his case does
                       21    not turn on whether the claims are actually invalid. Rather, the case turns on SPEX’s
                       22    knowledge and actions.”).
                       23          Kingston’s allegation of SPEX’s subjective knowledge is based on a
                       24    combination of events occurring in the Western Digital ’802 IPR and Western
                       25    Digital ’135 IPR. First, Kingston relies on the Western Digital ’802 IPR for the
                       26    invalidation of claims 38 and 39 of the ’802 patent in light of the Harari and
                       27    Anderson references. Dkt. No. 178 at 25, ¶21. Kingston then alleges that the
                       28    invalidation of claims 38 and 39 of the ’802 patent supposedly made SPEX aware
                                                                       4
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 12 of 33 Page ID
                                                        #:3135


                        1    of the invalidity of claims 55 and 57 of the ’135 patent because the ’135 and ’802
                        2    claims “are substantively very similar ....” Id. ¶22. The only difference, according to
                        3    Kingston, is that claims 55 and 57 of the ’135 patent have an additional limitation,
                        4    not found in the claims of the ’802 patent, that requires “operably connecting the
                        5    security module and/or the target module to the host computing device in response
                        6    to [an/the] instruction from the host computing device.” Id. ¶¶ 23-25.
                        7          Kingston then alleges that the Board found that the missing “operably
                        8    connecting” limitation was disclosed by Harari and Anderson in the Western Digital
                        9    ’135 IPR. Id. ¶25. Specifically, Kingston relies on the institution decision (i.e., an
                       10    interim order addressing only whether the petition made a prima facia showing
                       11    under a lower standard of proof) in the Western Digital ’135 IPR, where the Board
RUSS, AUGUST & KABAT




                       12    held that “Harari and Anderson[] teach the operably connecting limitation.” Id. ¶25.
                       13          Thus, as plead, all of Kingston’s Counterclaims and Affirmative Defense
                       14    depend on the result from (1) findings in a different IPR, concerning a different
                       15    patent, involving different parties, combined with (2) an interim, non-final decision
                       16    also involving different parties. However, none of these allegations asserts that
                       17    claims 55 and 57 of the ’135 patent are objectively invalid.
                       18          C.     The PTAB Determines Kingston Is Estopped From Joining
                                          The Western Digital ’135 IPR Because Of The Prior Final
                       19
                                          Written Decision Issued Against Kingston In The Kingston
                       20                 ’135 IPR
                       21          Before seeking to leave to amend to file these Counterclaims and Affirmative
                       22    Defense, Kingston filed the Kingston ’135 IPR. After full consideration of
                       23    Kingston’s arguments, the Board issued a Final Written Decision upholding the
                       24    patentability of claims 55 and 57 of the ‘135 patent. Id. at 59. IPR2017-01021, Paper
                       25    No. 39 at 58.
                       26          Thereafter, Western Digital filed the Western Digital ’135 IPR, which, as
                       27    noted above, was based on invalidity arguments using Harari, Anderson, and other
                       28
                                                                       5
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 13 of 33 Page ID
                                                        #:3136


                        1    prior art references. See Case IPR2018-00086, Paper No. 14. Although Kingston
                        2    had already sought and failed in its own IPR addressing the ’135 patent, it sought to
                        3    again challenge the ’135 patent by joining the Western Digital ’135 IPR. Kingston
                        4    Technology Company, Inc. v. SPEX Technologies, Inc., IPR2018-01002, Paper No.
                        5    12 at 2.
                        6          The Board, however, dismissed Kingston’s petition to join as estopped under
                        7    35 U.S.C. § 315, in light of the prior Final Written Decision against Kingston in the
                        8    Kingston ’135 IPR. Id. at 9. Noting that Kingston did not dispute having knowledge
                        9    of both the Harari and Anderson references when it filed its earlier IPR petition, the
                       10    Board explained:
                       11          Regardless of the reasons Kingston chose not to file a petition asserting
RUSS, AUGUST & KABAT




                                   grounds based on Harari, Anderson, and Dumas at the time of filing its
                       12
                                   petition in IPR2017-01021, we cannot ignore the plain meaning of 35
                       13          U.S.C. § 315(e) (1). Thus, we determine Petitioner is estopped from
                                   requesting or maintaining this Petition based on Harari, Anderson,
                       14
                                   and Dumas—references that reasonably could have been raised in its
                       15          earlier petition in Case IPR2017-01021 or contemporaneously in a
                                   sibling petition.
                       16
                             Id. at 8-9 (emphasis added); see also Western Digital Corporation v. SPEX
                       17
                             Technologies, Inc., IPR2018-00084, Paper No. 40 at 2-3 (the Board again noting that
                       18
                             it “dismissed the [third] Kingston Petition because Kingston was estopped from
                       19
                             requesting or maintaining the Kingston Petition under 35 U.S.C. § 315(e)(1),” and,
                       20
                             further, “Kingston admitted that it was aware of the references applied in the instant
                       21
                             case at the time of filing its earlier petition in IPR2017-01021”).
                       22
                                   The PTAB, in other words, held Kingston to its admissions that it was aware
                       23
                             of the Harari and Anderson references and could have included arguments based on
                       24
                             those references in its original ’135 IPR petition, and as a result, ruled that Kingston
                       25
                             was estopped under §315 from further challenges to the ’135 patent based on Harari
                       26
                             and Anderson.
                       27
                       28
                                                                        6
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 14 of 33 Page ID
                                                        #:3137


                        1          D.     Kingston’s Allegations Concerning SPEX’s Settlement Of
                                          The Western Digital ’135 IPR Do Not Allege Any Payment
                        2                 To Defendants Or Any Agreement To Stay Out Of The
                        3                 Market

                        4          As SPEX was preparing for trial (before the case was stayed pending the
                        5    various instituted IPRs), SPEX made the litigation strategy decision to no longer
                        6    assert the ’135 patent against the Western Digital, Toshiba and Apricorn defendants.
                        7    SPEX informed all of the parties, including Kingston, of its decision after the
                        8    Western Digital ’135 IPR was filed. See, e.g., Case 8:16-CV-01799, Dkt. No. 87, at
                        9    1 (“SPEX is willing to withdraw its claims against Western Digital on the Method
                       10    Claims and the ’135 Claims and proceed to trial against Western Digital only on the
                       11    ’802 Device Claims.”). To simplify matters, and save resources, SPEX entered into
RUSS, AUGUST & KABAT




                       12    a settlement agreement dismissing the claims as to the ’135 patent from the related
                       13    litigations, and also dismissing the pending IPR proceeding as to the ’135 patent.
                       14          SPEX’s settlement agreement with the Western Digital, Toshiba and Apricorn
                       15    defendants, by which the Western Digital ’135 IPR was dismissed, is placed at issue
                       16    by Kingston’s Counterclaims and Affirmative Defense. Dkt. No. 176, at 29 ¶ 30. In
                       17    this regard, Kingston alleges that “SPEX reached an agreement with the PTAB
                       18    Petitioners whereby SPEX would drop its allegations of infringement against the
                       19    petitioners in exchange for them requesting that the IPR be terminated without a
                       20    final decision.” Id. Kingston also alleges “SPEX received no monetary
                       21    compensation in this settlement. The only benefit SPEX received was that the
                       22    challenge to the patentability of the ’135 patent would end without the Board finally
                       23    finding these claims unpatentable.” Id.
                       24          Other than alleging that the Western Digital, Toshiba and Apricorn defendants
                       25    received “free licenses” to the ’135 Patent (id. at 20-21, ¶¶ 3-6), the Counterclaims
                       26    are devoid of any allegations that: (1) any of the settling defendants received
                       27    monetary compensation from SPEX as result of this settlement (because they did
                       28
                                                                       7
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 15 of 33 Page ID
                                                        #:3138


                        1    not); or (2) the defendants agreed to refrain from selling products in the market as a
                        2    result of the settlement (because they did not). Kroeger Decl., Ex. A.1
                        3    III.   LEGAL STANDARD
                        4           Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move
                        5    to dismiss an action for failure to allege “enough facts to state a claim to relief that
                        6    is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule
                        7    12(b)(6) applies equally to counterclaims and affirmative defenses. E.digital
                        8    Corporation v. PNY Electronics, Inc., Case No. 13-cv-2930-H-BGS, 2014 WL
                        9    12516022, at *2-*3 (S.D. Cal. July 24, 2014) “A claim has facial plausibility when
                       10    the plaintiff pleads factual content that allows the court to draw the reasonable
                       11    inference that the defendant is liable for the misconduct alleged. The plausibility
RUSS, AUGUST & KABAT




                       12    standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
                       13    possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,
                       14    678 (2009) (internal citations omitted). For purposes of ruling on a Rule 12(b)(6)
                       15    motion, the Court “accept[s] factual allegations in the complaint as true and
                       16    construe[s] the pleadings in the light most favorable to the non-moving party.”
                       17    Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
                       18           However, a “court may look beyond the plaintiff’s complaint to matters of
                       19    public record” without converting the Rule 12(b)(6) motion into a motion for
                       20    summary judgment. Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995). A court
                       21    is also not required to “‘assume the truth of legal conclusions merely because they
                       22    are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064
                       23    (9th Cir. 2011) (quoting W. Min. Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
                       24
                       25
                       26    1 Although Kingston’s Counterclaims state that “[a] copy of the settlement
                       27    agreement filed publicly with the PTAB is attached as Appendix B,” Dkt. No. 178
                             at 29, ¶30, no such Appendix B was filed by Kingston. SPEX attaches the agreement
                       28    here to ensure the Court has a complete record to consider.
                                                                        8
                                    RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                          AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 16 of 33 Page ID
                                                        #:3139


                        1    Mere “conclusory allegations of law and unwarranted inferences are insufficient to
                        2    defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
                        3    IV.    KINGSTON FAILS TO STATE A CLAIM FOR VIOLATION OF
                                    §1 OF THE SHERMAN ACT
                        4
                        5           Kingston’s Sherman Act Counterclaim fails to state a claim for relief on two
                        6    separate grounds: (1) Kingston cannot show that SPEX’s assertion of the ’135 patent
                        7    is objectively meritless, which is a requirement for Kingston’s sham litigation based
                        8    counterclaim; and (2) Kingston has failed to show the required anticompetitive
                        9    contract because it has failed to show the existence of a “reverse-payment”
                       10    settlement agreement (which only exists in the Hatch-Waxman context), and has
                       11    also failed to allege that the settlement agreement will harm competition.
RUSS, AUGUST & KABAT




                       12           A.     Lawsuits Are Protected Against Sherman Act Violations
                                           Under Noerr Immunity Unless The Litigation Is Objectively
                       13                  Meritless
                       14
                                    “Those who petition government for redress are generally immune from
                       15
                             antitrust liability.” Professional Real Estate Investors v. Columbia Pictures Indus.,
                       16
                             Inc., 508 U.S. 49, 55 (1993). This is often referred to as Noerr immunity, or the
                       17
                             Noerr-Pennington doctrine, which is derived from the Supreme Court’s decisions in
                       18
                             Eastern Railroad Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127
                       19
                             (1961) and Mine Workers v. Pennington, 381 U.S. 657 (1965). Noerr immunity has
                       20
                             been extended by the Court to the filing and maintenance of lawsuits. Professional
                       21
                             Real Estate Investors, 508 U.S. at 57 (‘“the approach of citizens . . . to administrative
                       22
                             entities . . . and to courts”’ is typically immunized from antitrust liability) (quoting
                       23
                             California Motor Transport Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1993)).
                       24
                             Excepted from this immunity are ‘“sham’ activities.” Id. at 56 (quoting Noerr Motor
                       25
                             Freight, Inc., 365 U.S. at 137). Accordingly, only “sham” litigation can give rise to
                       26
                             an antitrust claim. Id. at 60.
                       27
                       28
                                                                        9
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 17 of 33 Page ID
                                                        #:3140


                        1           Determining whether litigation is a sham is a two-part test: “First, the lawsuit
                        2    must be objectively baseless in the sense that no reasonable litigant could
                        3    realistically expect success on the merits. If an objective litigant could conclude that
                        4    the suit is reasonably calculated to elicit a favorable outcome, the suit is immunized
                        5    under Noerr, and an antitrust claim premised on the sham exception must fail.” Id.
                        6    at 60 (emphasis added).
                        7           “Only if the challenged litigation is objectively meritless may a court [proceed
                        8    to the second part of the test and] examine the litigant’s subjective motivation.” Id.
                        9    at 60. “[T]he court should focus on whether the baseless lawsuit conceals ‘an attempt
                       10    to interfere directly with the business relationships of a competitor.”’ Id. at 60-61
                       11    (quoting Noerr, 365 U.S. at 144). However, “[t]his two-tiered process requires the
RUSS, AUGUST & KABAT




                       12    plaintiff to disprove the challenged lawsuit’s legal viability before the court will
                       13    entertain evidence of” the subjective motivation for bringing suit. Id. at 61 (emphasis
                       14    in original).
                       15           In other words, sham litigation must be objectively illegitimate: “[T]he sham
                       16    exception contains an indispensable objective component . . . evidence of
                       17    anticompetitive purpose or intent alone cannot transform otherwise legitimate
                       18    activity into a sham.” Id. at 58-59 (emphasis added). “[N]either Noerr immunity nor
                       19    its sham exception turns on subjective intent alone.” Id. at 59.
                       20           Applying Professional Real Estate Investors in the patent context, the Federal
                       21    Circuit has found that “a sham suit must be both subjectively brought in bad faith
                       22    and based on a theory of either infringement or invalidity that is objectively
                       23    baseless.” Nobelpharma AB v. Implant Innovations, Inc., 141 F.3d 1059, 1072 (Fed.
                       24    Cir. 1998) (emphasis added). “[I]f a suit is not objectively baseless, an antitrust
                       25    defendant’s subjective motivation is immaterial. . . . It is the bringing of the lawsuit
                       26    that is subjectively and objectively baseless that must be proved.” Id. (emphasis
                       27    added). For instance, in a case where no facts supported a finding that the patent suit
                       28    was “objectively meritless,” the Federal Circuit reversed the district court’s
                                                                       10
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 18 of 33 Page ID
                                                        #:3141


                        1    judgment of antitrust liability. C.R. Bard, Inc. v. M3 Systems, Inc., 157 F.3d 1340,
                        2    1368-69 (Fed. Cir. 1998). As recognized in that case, “[n]either the bringing of an
                        3    unsuccessful suit to enforce patent rights, nor the effort to enforce a patent that falls
                        4    to invalidity, subject the suitor to antitrust liability.” Id.
                        5           B.       Kingston Admits That It Has Not Pled Objective Invalidity,
                                             And That It Bases Its Sherman Act Claim Solely On SPEX’s
                        6
                                             Purported Subjective Belief
                        7
                                    In its briefing on its Motion For Leave to Amend, which allowed Kingston to
                        8
                             assert this Counterclaim, Kingston unequivocally represented to the Court that it
                        9
                             would not argue that claims 55 and 57 of the ’135 patent were objectively invalid:
                       10
                                         • “Kingston will not be seeking to prove that claims 55 and 57 are invalid
                       11
RUSS, AUGUST & KABAT




                                             based on the [sic] Harari and Anderson.”
                       12
                                         •   “To be clear, Kingston is not affirmatively seeking to prove that claims
                       13
                                             55 and 57 are invalid over Harari and Anderson.”
                       14
                             Dkt. No. 175, at 9, 8 (emphasis added); see also id. at 3, 4, 7, 8 and 9.2
                       15
                                    The Court recognized that Kingston’s amendments did not seek to challenge
                       16
                             the validity of claims 55 and 57. Dkt. No. 177 at 4-5 (“Kingston argues . . . [that]
                       17
                             this case does not turn on whether the claims are actually invalid.”). In other words,
                       18
                       19
                             2 In its Counterclaims, Kingston cites Handgards Inc. v. Ethicon, Inc., 601 F.2d 986,
                       20    993 (9th Cir. 1979) as support for its proposition that the knowing assertion of
                       21    invalid claims can rise to the level of an antitrust violation. Dkt. No. 178 ¶ 37. As an
                             initial matter, “Handgards predates [Professional Real Estate Investor’s] division of
                       22    the sham exception inquiry into objective and subjective prongs.” In re Wellbutrin
                       23    XL Antitrust Litig., No. CIV.A. 08-2431, 2012 WL 1657734, at *5 (E.D. Pa. May
                             11, 2012). Further, contrary to Kingston’s position, Handgards does not support
                       24    finding an antitrust violation based solely on subjective intent. In a later appeal in
                       25    that case, the Ninth Circuit recognized that objective invalidity had to be determined
                             before subjective intent was relevant. Handgards Inc. v. Ethicon, Inc., 743 F.2d
                       26    1282, 1298 (9th Cir. 1984) (“The district court instructed the jury that first it had to
                       27    determine the invalidity of the patent on the basis of a particular defense and only
                             then could it determine whether Ethicon knew the patent was invalid on the basis of
                       28    that defense.”) (emphasis added)).
                                                                          11
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 19 of 33 Page ID
                                                        #:3142


                        1    Kingston admits, as the Court has acknowledged, that it does not allege objective
                        2    invalidity, and that its Counterclaim as pled focuses only on SPEX’s purported
                        3    subjective belief.
                        4          Because Kingston pleads only subjective invalidity, Kingston’s Counterclaim
                        5    fails to state claims on which relief can be granted. This is because the objective
                        6    invalidity of claims 55 and 57 of the ’135 patent is a threshold requirement.
                        7    Nobelpharma AB, 141 F.3d at 1072 (a sham suit “must be ... based on a theory of
                        8    either infringement or invalidity that is objectively baseless”); Duke Univ. v. Akorn,
                        9    Inc., Case No. 3:18-cv-14035-BRM-TJB, slip. op. at 16 (D.N.J. Sept. 16, 2019)
                       10    (“[t]he assertion of claims in a patent whose validity has not yet been litigated cannot
                       11    be said to be ‘objectively baseless in the sense that no reasonable litigant could
RUSS, AUGUST & KABAT




                       12    realistically expect success on the merits”’ (emphasis added)).
                       13          Indeed, Judge Posner, sitting by designation, dismissed a defendant’s antitrust
                       14    claims based on similar deficient allegations. Asahi Glass Co. v. Pentech
                       15    Pharmaceutical Inc., 89 F. Supp. 2d 986 (2003). Judge Posner afforded no weight
                       16    to allegations in the complaint that the patent owner knew its patent was likely not
                       17    infringed and settled with a prior defendant solely to avoid that finding. Id. at 992
                       18    (2003) (noting “it is true that Asahi alleges that the defendants knew when they
                       19    settled [that the accused product would not infringe]”). Judge Posner rejected the
                       20    allegations because “a suit charging sham litigation as a method of monopolization
                       21    must fail unless the litigation is objectively baseless ....” Id. at 993 (quoting In re
                       22    Independent Service Organizations Antitrust Litigation, 203 F.3d 1322, 1327 (Fed.
                       23    Cir. 2007)) (emphasis added). As recognized by Judge Posner, “‘if a [patent] suit is
                       24    not objectively baseless, an antitrust defendant’s subjective motivation is
                       25    immaterial.’” Id.
                       26          While the Court’s Order granting Kingston leave to amend found that “a fair
                       27    reading of paragraphs 29 and 49 of the Counterclaims would cause one to draw the
                       28
                                                                       12
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 20 of 33 Page ID
                                                        #:3143


                        1    conclusion that Kingston is asserting invalidity in fact,”3 Dkt. No. 177 at 5, any such
                        2    reading of paragraphs 29 and 49 was expressly abandoned by Kingston. In
                        3    Kingston’s own words, it wanted “to be clear” that it is “not affirmatively seeking
                        4    to prove that claims 55 and 57 are invalid over Harari and Anderson.” Dkt. No. 175,
                        5    at 8; id. at 9 (“Kingston will not be seeking to prove that claims 55 and 57 are invalid
                        6    based on the [sic] Harari and Anderson.” (emphasis added); id. (“[T]his case does
                        7    not turn on whether the claims are actually invalid. Rather, the case turns on SPEX’s
                        8    knowledge and actions.”).
                        9          Because of Kingston’s express abandonment of any assertion of objective
                       10    invalidity, judicial estoppel precludes Kingston from proving the threshold
                       11    requirement of a sham litigation, namely objective invalidity. See Wagner v.
RUSS, AUGUST & KABAT




                       12    Professional Engineers in California Government, 354 F.3d 1036, 1044 (9th
                       13    Cir.2004) (“Judicial estoppel is an equitable doctrine that is intended to protect the
                       14    integrity of the judicial process by preventing a litigant from ‘playing fast and loose
                       15    with the courts’”) (quoting Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990);
                       16    Milton H. Greene Archives, Inc. v. CMG Worldwide, Inc., 568 F. Supp. 2d 1152,
                       17    1163 (C.D. Cal. 2008), aff'd sub nom. Milton H. Greene Archives, Inc. v. Marilyn
                       18    Monroe LLC, 692 F.3d 983 (9th Cir. 2012). Having made these statements to
                       19    convince the Court provide Kingston with leave to file this Counterclaim, Kingston
                       20    is bound by these admissions.
                       21
                             3 The Court’s finding “that Kingston is asserting invalidity in fact” sufficient to
                       22    allege objective invalidity contradicts the later finding that Kingston’s claim “does
                       23    not turn on whether the claims are actually invalid” such that Section 315’s provision
                             estopping a party from re-challenging the validity of a patent is inapplicable. Dkt
                       24    No. 177 at 4. Kingston cannot have it both ways. It cannot allege the claims of the
                       25    ’135 patent are objectively invalid in order to meet the threshold objective
                             requirement of Professional Real Estate Investors, only to turn around and allege
                       26    that Section 315 estoppel is inapplicable because it does not seek to prove actual
                       27    invalidity of the claims. The two assertions are simply incompatible. Kingston must
                             allege objective invalidity, but in doing so it runs headlong into Section 315 that
                       28    precludes it from actually proving invalidity. Kingston’s claim therefore must fail.
                                                                       13
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 21 of 33 Page ID
                                                        #:3144


                        1          By Kingston’s own admissions, Kingston has not (and cannot, for the reasons
                        2    below) alleged objective invalidity of claims 55 and 57 of the ’135 patent, and its
                        3    Sherman Act Counterclaim must be dismissed.
                        4          C.     Even If Kingston Had Pled Objective Invalidity, Kingston Is
                                          Estopped Under Section 315 (Separate And Apart From
                        5
                                          Judicial Estoppel) From Proving It
                        6
                                   Kingston’s Sherman Act Counterclaim must also be dismissed because, even
                        7
                             assuming it pled objective invalidity, Kingston is estopped by statute from proving
                        8
                             objective invalidity of the asserted claims of the ’135 patent as a result of losing its
                        9
                             ’135 IPR petition.
                       10
                                   In order to prove objective invalidity as required by its Sherman Act
                       11
RUSS, AUGUST & KABAT




                             Counterclaim, Kingston must show that the combination of the Harari and Anderson
                       12
                             prior art references invalidates claims 55 and 57 of the ’135 patent. However, 35
                       13
                             U.S.C. § 315 estops a party from relitigating in the District Court prior art that was
                       14
                             raised or reasonably could have been raised in an IPR. Specifically, Section 315
                       15
                             provides that:
                       16
                                   The petitioner in an inter partes review of a claim in a patent under this
                       17          chapter that results in a final written decision under section 318(a) ...
                       18          may not assert either in a civil action arising in whole or in part under
                                   section 1338 of title 28 ... that the claim is invalid on any ground that
                       19          the petitioner raised or reasonably could have raised during that inter
                       20          partes review.
                       21    35 U.S.C. § 315(e)(2) (emphasis added).

                       22          Estoppel is intended to broadly apply to all validity challenges to the same

                       23    patent. As Judge Wu explained in Cal. Inst. of Tech. v. Broadcom Ltd., No. CV 16-

                       24    3714 GW (AGRX), 2018 WL 7456042, at *8 n.8 (C.D. Cal. Dec. 28, 2018), “§

                       25    315(e)(2) was intended to provide broad estoppel coverage.” (emphasis added). See

                       26    also id. (“‘Those estoppel provisions mean that your patent is largely

                       27    unchallengeable by the same party.’” (emphasis added) (quoting America Invents

                       28    Act: Hearing on H.R. 1249 Before the House Comm. on the Judiciary, 112th Cong.
                                                                       14
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 22 of 33 Page ID
                                                        #:3145


                        1    52-53 (2011) (statement of Director David Kappos)); Douglas Dynamics, LLC v.
                        2    Meyer Prods. LLC, No. 14-CV-886-JDP, 2017 WL 1382556, at *4 (W.D. Wis. Apr.
                        3    18, 2017) (“Congress intended IPR to serve as a complete substitute for litigating
                        4    validity in the district court.” (emphasis added)); 157 Cong. Rec. S1360-94 (daily
                        5    ed. Mar. 8, 2011) (statement of Sen. Grassley) (describing purpose of IPR estoppel
                        6    provision as “ensur[ing] that if an inter partes review is instituted while litigation is
                        7    pending, that review will completely substitute for at least the patents-and-printed-
                        8    publications portion of the civil litigation” (emphasis added)); Novartis Pharm.
                        9    Corp. v. Par Pharm. Inc., No. 14-1289, 2019 U.S. Dist. LEXIS 62489, at *6 (D. Del.
                       10    Apr. 11, 2019) (“Allowing an IPR petitioner to have two bites at the apple by holding
                       11    back certain obviousness combinations runs counter to both the clear language and
RUSS, AUGUST & KABAT




                       12    purpose behind § 315.” (citation omitted)); Cobalt Boats, LLC v. Sea Ray Boats,
                       13    Inc., No. 2:15-cv-21, 2017 WL 2605977, at *3 (E.D. Va. June 5, 2017) (stating that
                       14    it would “eviscerat[e] the advantages of staying litigation for an IPR petition” and
                       15    “waste this Court’s time to allow a stay for a year during IPR proceedings and then
                       16    review invalidity arguments that Defendants could (and perhaps should) have raised
                       17    in their IPR petition”).
                       18          Section 315 estops Kingston from proving objective invalidity because
                       19    Kingston knew about Harari and Anderson at least by the time of its ’135 IPR
                       20    petition, which resulted in a Final Written Decision finding claims 55 and 57 not
                       21    unpatentable. Indeed, Kingston admitted it has long since been aware of Harari and
                       22    Anderson, and as a result, the PTAB has already held that Kingston is estopped under
                       23    Section 315(e)(1). 4 Ex. 3 at 8-9; see also Ex. 5 at 2-3 (noting that Kingston
                       24    “admitted that it was aware of” these references when it filed its ’135 IPR petition).
                       25
                       26
                       27    435 U.S.C. § 315(e)(1) applies to PTAB proceedings. 35 U.S.C. § 315(e)(2) applies
                             to civil litigations. This section includes the same “raised or reasonably could have
                       28    raised” trigger language.
                                                                        15
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 23 of 33 Page ID
                                                        #:3146


                        1          Accordingly, even if Kingston is found to have facially pled objective
                        2    invalidity and is not judicially estopped from asserting that theory based on its
                        3    express abandonment of such a theory, it is separately estopped from arguing that
                        4    claims 55 and 57 of the ’135 patent are invalid based on the Harari and Anderson
                        5    prior art references. The inability of Kingston to prove objective invalidity is fatal to
                        6    its Counterclaim, and it therefore must be dismissed with prejudice.5
                        7          D.     Kingston’s Sherman Act Counterclaim Also Fails Because It
                                          Cannot Allege An Actionable “Reverse-Payment” Settlement
                        8
                        9          In addition to proving objective invalidity, Kingston’s Counterclaim for a
                       10    Sherman Act Section 1 Violation must also prove “(1) a contract, combination or
                       11    conspiracy among two or more persons or distinct business entities; (2) by which the
RUSS, AUGUST & KABAT




                       12    persons or entities intended to harm or restrain trade or commerce among the several
                       13    States, or with foreign nations; (3) which actually injures competition.” Kendall v.
                       14    Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008).
                       15          Kingston attempts to allege the “contract” requirement based on SPEX’s
                       16    settlement agreement with the Western Digital defendants and Toshiba and
                       17    Apricorn, which resulted in the dismissal of the Western Digital ‘135 IPR. Dkt. No
                       18    178 at 31-32 ¶¶ 36-38. Kingston alleges that the settlement agreement “constitute[s]
                       19    illegal ‘reverse payment settlements’” as discussed in the Supreme Court’s decision
                       20    F.T.C. v. Actavis, Inc., 570 U.S. 136 (2013).
                       21          Kingston’s contention is untenable for two reasons: (1) under Actavis, a
                       22    “reverse-payment” settlement is limited to the inapplicable context of Hatch-
                       23    5 To the extent the Court’s prior Order held that Kingston could prove objective
                             invalidity based solely on “the similarity to invalid claims in the ’802 patent,” Dkt.
                       24    No. 177 at 5, Section 315 estoppel also applies bars this argument. Claims 55 and
                             57 of the ‘135 patent contain the “operably connecting” limitation not found in
                       25    claims 38 and 39 of the ‘802 patent. Dkt. No. 178 at 26-27, ¶25. Kingston seeks to
                             prove these limitations of the ‘135 patent based on the same Harari and Anderson
                       26    art to which estoppel applies. See id. ¶26 (“SPEX knows that the Patent Trial and
                             Appeal Board already determined that the same references over which the Board
                       27    found claims 38 and 29 of the ’802 [patent] unpatentable (Harari and Anderson)
                             teach the ‘operably connecting’ limitation . . .”) (emphasis added).
                       28
                                                                        16
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 24 of 33 Page ID
                                                        #:3147


                        1    Waxman pharmaceutical cases; and (2) Kingston does not allege that the settling
                        2    defendants agreed to stay out of the market or received any payment from SPEX, let
                        3    alone a “large and unjustified” payment of money, as is required for an improper,
                        4    antitrust-invoking “reverse-payment” agreement.
                        5                       1.     Actavis “Reverse-Payment” Settlements Are
                                                       Limited To Inapplicable Watch-Haxman
                        6
                                                       Pharmaceutical Actions
                        7
                                   The Actavis decision was limited solely to reverse payment settlement
                        8
                             agreements “in the context of pharmaceutical drug regulation, and specifically in the
                        9
                             context of suits brought under statutory provisions allowing a generic drug
                       10
                             manufacturer . . . to challenge the validity of a patent owned by an already-approved
                       11
RUSS, AUGUST & KABAT




                             brand named drug owner. . . commonly known as the Hatch-Waxman Act.” Actavis,
                       12
                             570 U.S. at 141. In other words, Actavis is limited solely to Hatch-Waxman
                       13
                             pharmaceutical patent disputes. See Industrial Models, Inc. v. SNF, Inc., 716 Fed.
                       14
                             Appx. 949, 957 (Fed. Cir. 2017) (“Actavis ... limited its holding to particular types
                       15
                             of settlement agreements in the context of the Hatch-Waxman drug-regulatory
                       16
                             framework.”) (emphasis added).6
                       17
                                   Anti-competitive “reverse-payment” settlements exist only in the Hatch-
                       18
                             Waxman context because pharmaceutical patent cases are unique. Such cases
                       19
                             involve a potential generic drug manufacturer challenging the validity of a patent of
                       20
                             a brand-name drug manufacturer as part of the process of seeking speedy approval
                       21
                             of the generic manufacturer’s generic version of the drug. Actavis, 570 U.S. at 143-
                       22
                             44. If the challenging party successfully invalidates the patent during litigation, it
                       23
                             receives the additional benefit of a 180-day period in which it can exclusively sell
                       24
                             the generic drug, which can be “worth several hundred million dollars.” Id. at 144.
                       25
                       26    6 During the meet and confer that preceded this Motion, counsel for SPEX inquired
                       27    of counsel for Kingston were aware of any authority extending reverse-payment
                             settlements outside of the Hatch-Waxman context. Counsel for Kingston stated
                       28    they were not aware of any such authority. Kroeger Decl. ¶3.
                                                                      17
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 25 of 33 Page ID
                                                        #:3148


                        1    The 180-day period is not available to a subsequent challenger, even if the first
                        2    litigation is settled. Id. Thus, unlike standard patent litigations, there is an incentive
                        3    for the patent holder to pay the challenger a large sum of money to keep the generic
                        4    drug off the market, thereby benefitting both companies at the expense of the market.
                        5    Id. at 141-144.
                        6          In Actavis, the Court decided the following narrow issue:
                        7
                                   Company A sues Company B for patent infringement. The two
                        8          companies settle under terms that require (1) Company B, the claimed
                        9          infringer, not to produce the patented product until the patent's term
                                   expires, and (2) Company A, the patentee, to pay B many millions of
                       10          dollars. Because the settlement requires the patentee to pay the alleged
                       11          infringer, rather than the other way around, this kind of settlement
                                   agreement is often called a “reverse payment” settlement agreement.
RUSS, AUGUST & KABAT




                       12          And the basic question here is whether such an agreement can
                       13          sometimes unreasonably diminish competition in violation of the
                                   antitrust laws.
                       14
                             Id. at 140. The Court expressly declined to find that “reverse payment settlement
                       15
                             agreements are presumptively unlawful.” Id. at 158-59. Instead, the Court concluded
                       16
                             that “a reverse payment, where large and unjustified, can bring with it significant
                       17
                             anticompetitive effects” and “the size of the payment” must be examined to
                       18
                             determine these anticompetitive effects. Id. at 158. The Court found such agreements
                       19
                             possibly anticompetitive because “payment in return for staying out of the market—
                       20
                             simply keeps prices at patentee-set levels . . . The patentee and the challenger gain;
                       21
                             the consumer loses.” Id. at 154.
                       22
                                   Kingston’s attempt to claim that SPEX’s settlement with Western Digital,
                       23
                             Toshiba and Apricorn concerning the ’135 patent is an anticompetitive “reverse-
                       24
                             payment” settlement fails as this action is plainly not a Hatch-Waxman
                       25
                             pharmaceutical patent dispute. As a matter of law, the settlement is not a “reverse-
                       26
                             payment” settlement. See Industrial Models, Inc., 716 Fed. Appx. at 957 (“w[e] see
                       27
                             no reason to apply Actavis to routine unsuccessful offers to settle that are clearly acts
                       28
                                                                        18
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 26 of 33 Page ID
                                                        #:3149


                        1    ‘attendant upon’ litigation”). This Court should decline to extend Actavis, and
                        2    dismiss Kingston’s Sherman Act counterclaim.
                        3                        2.    Kingston Fails To Plead A Reverse-Payment
                                                       Settlement
                        4
                        5          Even if “reverse-payment” settlements were extended beyond the Hatch-
                        6    Waxman context, contrary to controlling precedent, Kingston fails to plead sufficient
                        7    facts to establish that SPEX’s settlement agreement is a “reverse-payment.”
                        8    Kingston’s conclusory allegation that “these agreements constitute illegal ‘reverse
                        9    payment settlements’” is insufficient to state a claim. Dkt. No. 178 at 32, ¶38. Bell
                       10    Atlantic v. Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation to provide
                       11    the grounds of his entitle[ment] to relief requires more than labels and conclusions.”)
RUSS, AUGUST & KABAT




                       12    (internal quotation marks omitted).
                       13          First, Kingston does not plead, because it cannot, that Western Digital,
                       14    Toshiba or Apricorn agreed to stay out of the market, by entering into the settlement
                       15    agreement with SPEX, as is required for a reverse-payment settlement. Actavis, 570
                       16    U.S. at 154 (“payment in return for staying out of the market” is an essential element
                       17    of a reverse-payment settlement). Kingston’s Counterclaim contains no allegation
                       18    that the settlement agreement keeps competitors out of the market. See Dkt. No. 177
                       19    at ¶¶30-33 (not mentioning removing competition from the market as a result of the
                       20    agreement). Indeed, the terms of the settlement allow the related defendants to
                       21    continue to sell their products in the market. Kroeger Decl., Ex. A. The settlement
                       22    agreement, unlike a “reverse-payment” settlement agreement, in fact encourages
                       23    growth of the market by allowing Western Digital, Toshiba and Apricorn to sell their
                       24    licensed products on the market. Id..
                       25          Second, Kingston does not plead, as required by Actavis, that SPEX paid any
                       26    money to Western Digital, Toshiba or Apricorn, let alone a “large and unjustified
                       27    sum.” Indeed, Kingston acknowledges that “SPEX received no monetary payment”
                       28    supports its argument that the settlement was a “reverse-payment” settlement
                                                                       19
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 27 of 33 Page ID
                                                        #:3150


                        1    agreement. Dkt. No. 178, 29 ¶30. The absence of any monetary payment is
                        2    inconsistent with a finding of a reverse-payment settlement agreement, which
                        3    requires a large payment to the defendant. Actavis, 570 U.S. at 157 (“[T]he ‘size of
                        4    the payment from branded drug manufacturer to a prospective generic is itself a
                        5    strong indicator of power’—namely, the power to charge prices higher than the
                        6    competitive level.”).
                        7          Nor is Kingston’s allegation that Western Digital, Toshiba and Apricorn
                        8    received “free licenses . . . to the ‘135 patent” that “SPEX previously valued (on
                        9    information and belief) at over $10 million collectively” sufficient to establish a
                       10    cognizable reverse-payment. Dkt No. 178 at 20-21, ¶3. First, such a license
                       11    accompanies every patent settlement, and is expressly something the Supreme Court
RUSS, AUGUST & KABAT




                       12    stated did not amount to a reverse-payment. Actavis, 570 U.S. at 156 (“Where a
                       13    reverse payment reflects traditional settlement considerations, such as avoided
                       14    litigation costs or fair value for services, there is not the same concern that a patentee
                       15    is using its monopoly profits to avoid the risk of patent invalidation or a finding of
                       16    noninfringement.”). Additionally, even if Kingston’s allegation were a payment
                       17    from SPEX to the related defendants, “reverse-payment” agreements require not just
                       18    the exchange of something for value, as Kingston alleges (Dkt. No. 178, at 32, ¶38),
                       19    but “a desire to maintain and to share patent-generated monopoly profits.” Actavis,
                       20    570 U.S. at 158. Kingston does not allege any such sharing.
                       21          Finally, the grant of a license is the antithesis of a reverse-payment settlement.
                       22    Instead of paying an entity to refrain from making its product and stay out of the
                       23    market, SPEX is instead allowing these companies to practice the invention and sell
                       24    in the market. Unlike reverse-payment settlements, no plausible anticompetitive
                       25    conduct arises from this situation. Id. at 154 (“[P]ayment in return for staying out of
                       26    the market—simply keeps prices at patentee-set levels . . . The patentee and the
                       27    challenger gain; the consumer loses.”).
                       28
                                                                        20
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 28 of 33 Page ID
                                                        #:3151


                        1          Instructive, once again, is Judge Posner’s decision in Asahi. In a
                        2    pharmaceutical case, Judge Posner rejected the argument that a settlement agreement
                        3    containing no restriction on entering the market was an actionable reverse
                        4    settlement. He noted:
                        5
                        6          [A]ny settlement agreement can be characterized as involving
                                   “compensation” to the defendant, who would not settle unless he had
                        7          something to show for the settlement. If any settlement agreement is
                        8          thus to be classified as involving a forbidden “reverse payment,” we
                                   shall have no more patent settlements. In fact there is a difference
                        9          between the reverse-payment case and other forms of settlement. In a
                       10          reverse-payment case, the settlement leaves the competitive situation
                                   unchanged from before the defendant tried to enter the market.
                       11
RUSS, AUGUST & KABAT




                             Asahi, 289 F. Supp. 2d at 994 (italics in original, bold added).
                       12
                                   As in Asahi, Kingston has simply accused a standard settlement agreement,
                       13
                             not a reverse-payment settlement. Kingston’s failure to allege that the settling
                       14
                             defendants received anything of value and stayed out of the market precludes a
                       15
                             finding that the settlement agreement was anticompetitive. It is also fatal to its
                       16
                             Counterclaim of a Sherman Act Violation. For this additional reason, Kingston’s
                       17
                             Sherman Act Counterclaim should be dismissed.
                       18
                             V.    KINGSTON FAILS TO STATE A CLAIM FOR VIOLATION OF
                       19          THE CARTWRIGHT ACT
                       20          Kingston’s Cartwright Act allegations are based on the same conduct as its
                       21    Sherman Act Counterclaim. Dkt. No. 178 at 33, ¶ 43. Kingston concedes that “[t]his
                       22    statute is the California counterpart to section 1 of the Sherman Antitrust Act, and
                       23    California courts have looked to federal law when interpreting the provisions of this
                       24    act.” Id. Accordingly, this cause of action should be dismissed for the same reasons
                       25    as Kingston’s Sherman Act Counterclaim. See Stanislaus Food Prod. Co. v. USS-
                       26    POSCO Indus., 782 F. Supp. 2d 1059, 1079 (E.D. Cal. 2011) (“the analysis under
                       27
                       28
                                                                       21
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 29 of 33 Page ID
                                                        #:3152


                        1    California’s antitrust law mirrors the analysis under federal law because the
                        2    Cartwright was modeled after the Sherman Act”).
                        3    VI.   KINGSTON FAILS TO STATE A CLAIM FOR PATENT
                                   MISUSE
                        4
                        5          A patent misuse claim may not be predicated solely on the assertion of a patent
                        6    that is purportedly known to be invalid. C.R. Bard, Inc. v. M3 Systems, Inc., 157 F.3d
                        7    1340, 1373 (Fed. Cir. 1998). In C.R. Bard, the Federal Circuit reversed a jury verdict
                        8    of patent misuse, finding that the jury received the following improper instruction:
                        9    “[t]he patent is also unenforceable for misuse when a patent owner attempts to use
                       10    the patent to exclude competitors from their marketplace knowing that the patent
                       11    was invalid or unenforceable.” Id. The Federal Circuit found the instruction
RUSS, AUGUST & KABAT




                       12    erroneous, because “[t]he conduct to which the jury instruction on misuse generally
                       13    refers, that is ‘wrongful’ enforcement of patents, is activity protected under Noerr
                       14    and California Motor, and is not subject to collateral attack as a new ground of
                       15    ‘misuse.”’ Id. The Federal Circuit held that “M3 Systems adduced no evidence of
                       16    patent misuse other than what was presented for its antitrust claims. It is not patent
                       17    misuse to bring suit to enforce patent rights not fraudulently obtained, nor is
                       18    otherwise legal competition such behavior as to warrant creation of a new class of
                       19    prohibited commercial conduct when patents are involved.” Id. (emphasis added).
                       20    See also Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1580 (Fed.
                       21    Cir. 1986) (affirming denial of accused infringer's motion for JMOL on patent
                       22    misuse based on alleged bad faith enforcement, where patentee prevailed, and stating
                       23    “[b]ecause no prior art anticipated the claims of the ‘586 patent, Safety’s assertion
                       24    that Orthokinetics is guilty of patent misuse for asserting a patent, the ’586 patent,
                       25    that it knew was invalid under § 102(b), is without merit.”).
                       26          Following C.R. Bard, district courts routinely dismiss claims of patent misuse
                       27    predicated solely on an assertion that the patent owner purportedly knows its asserted
                       28    patent is invalid. Advanced Magnetic Closures, Inc. v. Romag Fastener, Inc., Case
                                                                      22
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 30 of 33 Page ID
                                                        #:3153


                        1    No. 98 Civ. 7766 (PAC), 2006 WL 3342655, at *3 (S.D.N.Y. Jun. 6, 2016) (“Romag
                        2    argues, in essence, that AMC’s enforcement of the patent constitutes misuse because
                        3    AMC is aware . . . that the ’773 patent is invalid . . . . This argument clearly mistakes
                        4    the purpose of the patent misuse defense. . . . Romag’s affirmative defense and
                        5    counterclaim based on patent misuse must be dismissed.”); Junker v. Medical
                        6    Components, Inc., Civil Action No. 13-4606, 2019 WL 109385, at *15 (E.D. Penn.
                        7    Jan. 4, 2019) (patent misuse claims cannot be based on allegations that “patent holder
                        8    has brought an action for patent infringement that he knows to be meritless”).
                        9          Kingston’s Affirmative Defense and Counterclaim of Patent Misuse allege no
                       10    other purported patent misuse than SPEX continuing to prosecute this action after
                       11    allegedly knowing that the ’135 patent is invalid. For instance, its Affirmative
RUSS, AUGUST & KABAT




                       12    Defense of Patent Misuse alleges:
                       13
                       14          Plaintiff is barred from asserting claims 55 and 57 of the ’135 patent
                                   against Kingston because, as more fully set forth below in Kingston’s
                       15          counterclaims, Plaintiff has maintained its allegations of patent
                       16          infringement of these claims where Plaintiff knows that these claims
                                   are invalid. Kingston incorporates is [sic] the facts and assertions in its
                       17          counterclaims below as at least partially the basis for this defense.
                       18    Dkt. No. 178 at 17 (emphasis added). Likewise, its Counterclaim for Patent Misuse
                       19    alleges: “SPEX has engaged in patent misuses [sic] by, inter alia, maintaining its
                       20    allegations of infringement of claims 55 and 57 of the ’135 patent, knowing these
                       21    claims to be invalid. . . . As SPEX has continued to seek exclusivity based on claims
                       22    its knows are invalid . . . SPEX has committed patent misuse.” Id. at 34-35 ¶ 49
                       23    (emphasis added).
                       24          Because Kingston’s allegations are based solely SPEX’s purported
                       25    knowledge of invalidity these allegations are insufficient as a matter of law to state
                       26    a claim for patent misuse. Orthokinetics, 806 F.2d at 1580 (“Safety’s assertion that
                       27    Orthokinetics is guilty of patent misuse for asserting a patent, the ’586 patent, that it
                       28    knew was invalid under § 102(b), is without merit.”); Advanced Magnetic Closures,
                                                                        23
                                   RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                         AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 31 of 33 Page ID
                                                        #:3154


                        1    Inc., 2006 WL 3342655, at *3 (“Romag argues, in essence, that AMC’s enforcement
                        2    of the patent constitutes misuse because AMC is aware . . . that the ’773 patent is
                        3    invalid . . . . This argument clearly mistakes the purpose of the patent misuse
                        4    defense.”). A patent misuse claim may not be predicated solely on the knowing
                        5    assertion of an invalid patent, yet this is all the conduct Kingston alleges. For this
                        6    reason, Kingston’s Affirmative Defense and Counterclaim of Patent Misuse must be
                        7    dismissed.
                        8    VII. KINGSTON FAILS TO PLEAD A COUNTERCLAIM UNDER
                                  §17200
                        9
                       10          Kingston admits that its Counterclaim under Section 17200 of the California
                       11    Business and Professions Code rises and falls with its other counterclaims. Dkt. No.
RUSS, AUGUST & KABAT




                       12    172-1 at 15 (“Here, as described above, Kingston’s complaint properly states a
                       13    violation of section 1 of the Sherman Antitrust Act, a violation of the Cartwright
                       14    Act, and violation of the federal Patent Laws.”). Accordingly, as it has failed to
                       15    properly state a cause of action for any of its other counterclaims for the reasons
                       16    described above, this claim should likewise be dismissed. See, e.g., Rubio v. Capital
                       17    One Back, 572 F. Supp. 2d 1157, 1168 (C.D. Cal. 2008) (“To state a claim for an
                       18    ‘unlawful’ business practice under the UCL [Section 17200], a plaintiff must assert
                       19    a violation of any other law…. Where a plaintiff cannot state a claim under the
                       20    ‘borrowed’ law, she cannot state a UCL claim either.”).
                       21    VIII. CONCLUSION
                       22          For all of the foregoing reasons Kingston’s Counterclaims and Affirmative
                       23    Defense and Counterclaim of Patent Misuse should be dismissed. Further, as any
                       24    amendment would be futile, no leave to amend should be permitted.
                       25     Dated: October 16, 2019             Respectfully submitted,
                       26                                         RUSS AUGUST & KABAT
                       27                                         By:        /s/ Paul A. Kroeger
                       28
                                                                        24
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 32 of 33 Page ID
                                                        #:3155

                                                              Marc A. Fenster, SBN 181067
                        1                                     Benjamin T. Wang, SBN 228712
                                                              Andrew D. Weiss, SBN 232974
                        2                                     Paul A. Kroeger, SBN 229074
                                                              12424 Wilshire Boulevard, 12th Floor
                        3                                     Los Angeles, California 90025
                                                              Tel: (310) 826-7474
                        4                                     Fax: (310) 826-6991
                                                              Email: mfenster@raklaw.com
                        5                                     Email: bwang@raklaw.com
                                                              Email: aweiss@raklaw.com
                        6                                     Email: pkroeger@raklaw.com
                        7                                     Attorneys for Plaintiff
                        8                                     SPEX Technologies, Inc.

                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  25
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
                       Case 8:16-cv-01790-JVS-AGR Document 184 Filed 10/16/19 Page 33 of 33 Page ID
                                                        #:3156


                        1                           CERTIFICATE OF SERVICE
                        2          The undersigned hereby certifies that the foregoing document was filed
                        3    electronically in compliance with Local Rule CV-5(a) on October 16, 2019. As
                        4    such, this document was served on all counsel who have consented to electronic
                        5    service.
                        6
                                                                 /s/ Paul A. Kroeger
                        7                                               Paul A. Kroeger
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                   26
                                  RULE 12(B)(6) MOTION TO DISMISS COUNTERCLAIMS AND
                                        AFFIRMATIVE DEFENSE OF PATENT MISUSE
